Stradley Ronon Stevens & Young, LLP Suite 2600 2005 Market Street Philadelphia, PA19103-7018 Telephone(215) 564-8000 Fax(215) 564-8120 1940 Act File No. 811-7436 July 1, 2016 FILED VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 RE: The DFA Investment Trust Company File No. 811-7436 Ladies and Gentlemen: Pursuant to Rule 8b-15 under the Investment Company Act of 1940, as amended, submitted electronically via the EDGAR system, please find enclosed Amendment No. 57 (the “Amendment”) to the Registration Statement of The DFA Investment Trust Company (the “Registrant”) on Form N-1A. The Amendment is being filed to amend and supplement the Part A of the Registrant’s Registration Statement, as pertaining to The DFA Short Term Investment Fund series of the Registrant. Please direct questions or comments relating to this filing to me at (215) 564-8048 or, in my absence, to Brian Crowell, Esquire at (215) 564-8082. Very truly yours, /s/ Jana Cresswell Jana Cresswell Philadelphia, PA | Malvern, PA | Harrisburg, PA | Washington, DC | Cherry Hill, NJ | New York, NY | Wilmington, DE A Pennsylvania Limited Liability Partnership
